     Case 2:18-cv-10800-JPR Document 28 Filed 07/23/20 Page 1 of 1 Page ID #:154



 1                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12   RAUL JOE ALDRETE,                ) Case No. CV 18-10800-JPR
                                      )
13                      Petitioner,   )
                                      )          J U D G M E N T
14                 v.                 )
                                      )
15   CHRISTIAN PFEIFFER,              )
     Warden,                          )
16                                    )
                        Respondent.   )
17
18
19
          Pursuant to the Memorandum Decision and Order Denying Petition
20
     and Dismissing Action with Prejudice,
21
          IT IS HEREBY ADJUDGED that this action is dismissed with
22
     prejudice.
23
24
25
     DATED: July 23, 2020
26                               JEAN ROSENBLUTH
                                 U.S. MAGISTRATE JUDGE
27
28
